DETAILED ACTION
This Office action is in response to the Application filed on October 1, 2019. An action on the merits follows. Claims 1-20 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper content of an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a flow cytometry data matrix characterizing a tube” in line 4. However, the claimed “flow cytometry data matrix characterizing a tube” is not defined in any of the claims, which renders the claim indefinite.
Par. [0065-69] of the specification indicates “flow cytometer may analyze a tube of a sample and produce a flow cytometry data matrix as an output. Accordingly, flow cytometry is a technology for analyzing the physical and chemical characteristics of particles in a fluid that are passed in a stream 306 through the beam 308 of at least one laser 310. One way to analyze cell characteristics using flow cytometry is to label cells 312 with a fluorophore 314 and then excite the fluorophore 314 with the least one laser to emit light at the fluorophore emission frequency. The fluorescence is measured as cells 312 pass through one or more laser beams 310 simultaneously. Up to thousands of cells 312 per second can be analyzed as they pass through the laser beams 308 in the liquid stream 306. Characteristics of the cells, such as their granularity, size, fluorescent response, and internal complexity, can be measured… the flow cytometer may analyze a tube of a sample and produce a flow cytometry data matrix as an output (e.g., as flow cytometry data). This flow cytometry data matrix may be in, for example, in at least two, three, four, five, six, or seven dimensions”. Par. [0070-72] of the specification also indicates “the flow cytometry data matrix may be presented in 2-dimensional matrix form with individual samples for training, validation, or test in columns and features presented in rows… flow cytometer data matrix may be based on recorded raw values from the fluorescent channels (e.g., six fluorescent channels in certain embodiments) of each tube that are max-min normalized. Then, a high dimensional vector may be determined from the flow cytometer data matrix to characterize these raw cell attributes… tube high dimensional vectors (e.g., high dimensional vectors associated with respective tubes), may be derived from the flow cytometer data matrix”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “a flow cytometry data matrix characterizing a tube” in line 4 of the claim as “a flow cytometry data matrix characterizing a tube based on recorded raw values from fluorescent channels of the tube by analyzing the physical and chemical characteristics of particles in a fluid that is passed in a stream through the beam of at least one laser to analyze cell characteristics using the flow cytometer, wherein the data matrix comprises at least two, three, four, five, six, or seven dimensions, wherein the cell characteristics include granularity, size, fluorescent response, and internal complexity”. 
Claim 1 further recites the limitation “convert the flow cytometry data matrix into a tube high dimensional vector… a single sample high dimensional vector comprising a concatenation of multiple high dimensional vectors associated with the sample… the multiple high dimensional vectors comprise the tube high dimensional vector… multiple sample high dimensional vectors, wherein the multiple sample high dimensional vectors comprise the single sample high dimensional vector… multiple sample high dimensional vectors” in lines 6-14 of the claim. However, the claimed “a tube high dimensional vector”, “single sample high dimensional vector”, “multiple high dimensional vectors”, respectively, are not defined in any of the claims, which further renders the claim indefinite.
Claims 2-9 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 10 recites the limitation “a flow cytometry data matrix characterizing a tube” in line 3. However, the claimed “flow cytometry data matrix characterizing a tube” is not defined in any of the claims, which renders the claim indefinite.
Par. [0065-69] of the specification indicates “flow cytometer may analyze a tube of a sample and produce a flow cytometry data matrix as an output. Accordingly, flow cytometry is a technology for analyzing the physical and chemical characteristics of particles in a fluid that are passed in a stream 306 through the beam 308 of at least one laser 310. One way to analyze cell characteristics using flow cytometry is to label cells 312 with a fluorophore 314 and then excite the fluorophore 314 with the least one laser to emit light at the fluorophore emission frequency. The fluorescence is measured as cells 312 pass through one or more laser beams 310 simultaneously. Up to thousands of cells 312 per second can be analyzed as they pass through the laser beams 308 in the liquid stream 306. Characteristics of the cells, such as their granularity, size, fluorescent response, and internal complexity, can be measured… the flow cytometer may analyze a tube of a sample and produce a flow cytometry data matrix as an output (e.g., as flow cytometry data). This flow cytometry data matrix may be in, for example, in at least two, three, four, five, six, or seven dimensions”. Par. [0070-72] of the specification also indicates “the flow cytometry data matrix may be presented in 2-dimensional matrix form with individual samples for training, validation, or test in columns and features presented in rows… flow cytometer data matrix may be based on recorded raw values from the fluorescent channels (e.g., six fluorescent channels in certain embodiments) of each tube that are max-min normalized. Then, a high dimensional vector may be determined from the flow cytometer data matrix to characterize these raw cell attributes… tube high dimensional vectors (e.g., high dimensional vectors associated with respective tubes), may be derived from the flow cytometer data matrix”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “a flow cytometry data matrix characterizing a tube” in line 3 of the claim as “a flow cytometry data matrix characterizing a tube based on recorded raw values from fluorescent channels of the tube by analyzing the physical and chemical characteristics of particles in a fluid that is passed in a stream through the beam of at least one laser to analyze cell characteristics using the flow cytometer, wherein the data matrix comprises at least two, three, four, five, six, or seven dimensions, wherein the cell characteristics include granularity, size, fluorescent response, and internal complexity”. 
Claim 10 further recites the limitation “convert the flow cytometry data matrix into a tube high dimensional vector… a single sample high dimensional vector comprising a concatenation of multiple high dimensional vectors associated with the sample… the multiple high dimensional vectors comprise the tube high dimensional vector… multiple sample high dimensional vectors, wherein the multiple sample high dimensional vectors comprise the single sample high dimensional vector… multiple sample high dimensional vectors” in lines 5-13 of the claim. However, the claimed “a tube high dimensional vector”, “single sample high dimensional vector”, “multiple high dimensional vectors”, respectively, are not defined in any of the claims, which further renders the claim indefinite.
Claims 11-15 are rejected by virtue of being dependent upon rejected base claim 10.
Claim 16 recites the limitation “a flow cytometry data matrix characterizing a tube” in line 3. However, the claimed “flow cytometry data matrix characterizing a tube” is not defined in any of the claims, which renders the claim indefinite.
Par. [0065-69] of the specification indicates “flow cytometer may analyze a tube of a sample and produce a flow cytometry data matrix as an output. Accordingly, flow cytometry is a technology for analyzing the physical and chemical characteristics of particles in a fluid that are passed in a stream 306 through the beam 308 of at least one laser 310. One way to analyze cell characteristics using flow cytometry is to label cells 312 with a fluorophore 314 and then excite the fluorophore 314 with the least one laser to emit light at the fluorophore emission frequency. The fluorescence is measured as cells 312 pass through one or more laser beams 310 simultaneously. Up to thousands of cells 312 per second can be analyzed as they pass through the laser beams 308 in the liquid stream 306. Characteristics of the cells, such as their granularity, size, fluorescent response, and internal complexity, can be measured… the flow cytometer may analyze a tube of a sample and produce a flow cytometry data matrix as an output (e.g., as flow cytometry data). This flow cytometry data matrix may be in, for example, in at least two, three, four, five, six, or seven dimensions”. Par. [0070-72] of the specification also indicates “the flow cytometry data matrix may be presented in 2-dimensional matrix form with individual samples for training, validation, or test in columns and features presented in rows… flow cytometer data matrix may be based on recorded raw values from the fluorescent channels (e.g., six fluorescent channels in certain embodiments) of each tube that are max-min normalized. Then, a high dimensional vector may be determined from the flow cytometer data matrix to characterize these raw cell attributes… tube high dimensional vectors (e.g., high dimensional vectors associated with respective tubes), may be derived from the flow cytometer data matrix”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “a flow cytometry data matrix characterizing a tube” in line 3 of the claim as “a flow cytometry data matrix characterizing a tube based on recorded raw values from fluorescent channels of the tube by analyzing the physical and chemical characteristics of particles in a fluid that is passed in a stream through the beam of at least one laser to analyze cell characteristics using the flow cytometer, wherein the data matrix comprises at least two, three, four, five, six, or seven dimensions, wherein the cell characteristics include granularity, size, fluorescent response, and internal complexity”. 
Claim 16 further recites the limitation “convert the flow cytometry data matrix into a tube high dimensional vector… a single sample high dimensional vector comprising a concatenation of multiple high dimensional vectors associated with the sample… the multiple high dimensional vectors comprise the tube high dimensional vector… multiple sample high dimensional vectors, wherein the multiple sample high dimensional vectors comprise the single sample high dimensional vector… multiple sample high dimensional vectors” in lines 5-13 of the claim. However, the claimed “a tube high dimensional vector”, “single sample high dimensional vector”, “multiple high dimensional vectors”, respectively, are not defined in any of the claims, which further renders the claim indefinite.
Claims 17-20 are rejected by virtue of being dependent upon rejected base claim 16.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668